Citation Nr: 0938427	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-26 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include anxiety and depression, 
claimed as a nervous condition. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.

The Veteran requested a personal hearing before the Board in 
August and September 2006.  However, in correspondence 
received in August 2007, he withdrew that request in writing.  
Therefore, the Board will proceed with the appeal.  See 38 
C.F.R. § 20.704 (2009). 

This appeal was subject to a prior remand by the Board in 
February 2009 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has been returned to the Board for 
further appellate review.  


FINDING OF FACT

The probative evidence of record fails to show that the 
Veteran's currently diagnosed psychiatric disorders were 
present during military service or are causally related to 
any disease, injury, or incident in service. 


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, to include anxiety 
and depression, was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in May 2005 and August 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, in May 2005, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
for service connection for a nervous condition, to include 
information and evidence that VA would seek to provide, and 
information and evidence that the Veteran was expected to 
provide. 

The Veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in August 2006.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in multiple supplemental statements of the case 
issued between February 2007 and May 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case is sufficient to cure a 
timing defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  

VA has also assisted the Veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2009).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records, to include 
private, VA, and Social Security Administration (SSA) 
records, have been secured.  

The Veteran has not been provided with a VA medical 
examination in conjunction with his claim.  However, one is 
not required in this case.  The Board is required to seek a 
medical examination and/or opinion only if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current disability, establishes 
that the Veteran suffered an event, injury or disease in 
service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  Such an indication will be found when there is 
"medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation."  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In the present case, there is no medical evidence suggestive 
of a relationship between the Veteran's current psychiatric 
diagnoses and his military service, and, as will be discussed 
in full below, the Board finds that the lay statements 
pertaining to a claimed continuity of symptomatology are of 
questionable credibility, and are ultimately outweighed by 
the contemporaneous evidence in the service treatment 
records.  In the absence of credible evidence of an in-
service injury, disease, or event, and lacking credible 
evidence of an association between the current disability and 
military service, a medical examination is not required.  
38 C.F.R. § 3.159(c)(4) (2009); McLendon, supra.  No further 
assistance is required in this regard. 

Service Connection

The Veteran seeks service connection for a psychiatric 
disorder, claimed as a nervous condition, which he contends 
initially manifested in service.  In particular, the Veteran 
asserts that he has experienced psychological problems since 
a "nervous breakdown" in November 1976.  See, e.g., 
Personal statement by the Veteran, March 2006.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2009); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303.

Here, the medical evidence within the claims file, to include 
treatment and evaluation provided by both VA and the SSA, 
shows that the Veteran has been diagnosed with anxiety 
disorder and major depressive disorder.  See Private 
evaluation for SSA, July 2006; VA treatment record, November 
2005.  The July 2006 comprehensive psychological evaluation, 
however, does raise a number of questions as the clinical 
psychologist included a diagnostic impression that 
malingering could not be ruled out at the time, particularly 
as the Veteran reported vague psychological symptoms, which 
in some cases were inconsistent with the Veteran's medical 
history.  Nonetheless, the Board finds that the entirety of 
the evidence is sufficient to find that there is competent 
medical evidence of a currently diagnosed psychiatric 
disability.  

However, there is no medical evidence of an incurrence or 
aggravation of psychiatric disease during the Veteran's 
military service.  Specifically, upon providing medical 
history in conjunction with the Veteran's separation 
examination in February 1977, the Veteran stated that he was 
in good health and had never had nervous trouble of any sort, 
depression, or excessive worry at or before the time of 
report.  He was clinically evaluated as being psychiatrically 
normal at that time, a mere three months after the claimed 
nervous breakdown in November 1976.  See Service treatment 
records.  

As there is little, if any, medical evidence presented to 
support the remaining two elements required for service 
connection, the Board must now turn to a thorough discussion 
of the lay evidence presented in this case.  It must be 
noted, however, that in determining the weight to be assigned 
to such evidence, credibility can be detrimentally affected 
by inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Here, the Veteran and his brother-in-law describe a single 
instance of a nervous breakdown in November 1976 wherein the 
brother-in-law took the Veteran to a local hospital emergency 
room and the Veteran received "a shot for his nerves."  Lay 
statements by Veteran & brother-in-law, March 2006.  The 
claims file also contains a letter dated in March 2006, 
without any official letterhead or other confirmatory 
information, which purports to be from the emergency 
physician who treated the Veteran in the emergency room in 
1976.  The letter states, 

"I have known [the Veteran] for several 
decades.  He reminds me that I attended him 
in the Emergency Department at Memorial 
Hospital around November 6 or 7, 1976, for 
emotional problems involving anxiety.  He was 
on active duty and on leave at that time.  My 
memory is unclear and Medical Center's 
records from that time period have been 
destroyed, but I believe this to be a true 
statement of fact."  

The Board has duly considered this evidence, but finds that 
it lacks probative value in the overall picture of this 
particular claim.  Specifically, the physician's note does 
not reflect a clear medical diagnosis, a description of 
symptoms present during the Veteran's military service, or 
any details regarding treatment provided at the time.  In 
fact, the note appears to be based entirely upon the 
Veteran's own recollections of a medical event 30 years 
prior, rather than the physician's own memory.  This is 
particularly problematic because the contemporaneous medical 
history and examination contained in the service treatment 
records contradict the Veteran's assertion of any significant 
emotional or psychiatric problems present at that time.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (the Board 
may reject medical history based upon statements by the 
Veteran if rebutted by the overall weight of the evidence).  

The Board also notes that while seeking dental treatment in 
December 1976, mere weeks after the claimed nervous 
breakdown, the Veteran stated that he was not currently 
taking any shots for anything, and that he was not taking any 
medicine at that time or in the recent past.  Furthermore, 
the Veteran stated that prior to December 1976, the last time 
that he had seen a physician was in February 1974.  This 
evidence directly contradicts the Veteran's contention that 
he was treated for a nervous breakdown upon returning from 
duty in Korea in November 1976.  
Indeed, even if the Board were to find credible evidence of a 
single psychological event treated on an outpatient basis in 
an emergency room during military service, the evidence is 
against a finding of a continuity of psychiatric 
symptomatology since that event, and there is no other 
evidence indicative of a relationship between the Veteran's 
currently diagnosed psychological disability and his military 
service.  

Therefore, the Board finds that the probative evidence fails 
to demonstrate that the Veteran sought treatment for any 
psychological problems until many years after discharge.  The 
Board acknowledges the lay statements from an employer, co-
worker, and neighbor that describe relatively recent changes 
in the Veteran's attitude and general demeanor, but the Board 
has already determined that a current psychological disorder 
exists.  Additional lay statements by members of the 
Veteran's family state that the Veteran has had "bad 
nerves," depression, and other psychological problems, along 
with many physical problems, since the time of his discharge 
from the military.  However, precedential case law reflects 
that normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

Considering all of the evidence of record, the Board finds 
that the contemporary service treatment records are more 
persuasive than the recent lay assertions that the Veteran 
incurred a chronic acquired psychiatric disability during 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(finding contemporaneous evidence has greater probative 
value).  The Board also finds that the lay testimony of 
record, as weighed against the absence of any clinical 
diagnosis, complaint, or treatment, is not sufficient to 
establish the continuity of psychiatric symptomatology after 
discharge.  In the absence of credible evidence of a 
relationship between the Veteran's current psychological 
disorders and his military service, service connection must 
be denied.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder, to include anxiety and depression, is denied. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


